DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
In the IDS filed on August 11, 2020, the reference denoted by citation number AO is missing.  However, the examiner was able to obtain a copy of this missing reference; consider it, and cite it on the attached PTO-892 (thereby making it of record).  No further action by the Attorney is deemed necessary regarding this IDS issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 9, 13, 15, 16, 17, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
In claims 4, 5, 8, 9, 13, 15, 16, 17, 20 and 21, the use of the “preferably” renders these claims vague and indefinite in as much as it is not clear if the information following these “preferably” clauses are required or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 5-8, 10-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 8,329,127 B2.
U. S. Pat. 8,329,127 B2 in its FIELD OF INVENTION in col. 1 sets forth that their invention is directed to the abatement of pollutants out of an exhaust gas by providing a catalyst that facilitates the exothermic oxidation of hydrocarbons (i. e. similar characteristics of the Applicants’ catalyst: please note the comments provided on pg. 151 lns. 13-16; pg. 154 lns. 23-27 and lns. 34-37 in the Applicants’ specification) and also the abatement of nitrogen oxides present in the exhaust gas.  Col. 6 ln. 40 to col. 8 ln. 29 in this U. S. Pat. 8,329,127 B2 describes their catalyst as being in the form of a monolith or honeycomb substrate (please see col. 8 lns. 16-29) and containing a first and second layers that may be in either an “overlayer” or in a “zoned” configuration (please see col. 6 lns. 40-48).  The first layer contains an oxidizing catalyst characterized by providing a sufficient exotherm reaction (please also see col. 6 lns. 49-53).  This oxidation catalyst may be either a zeolite or a non-zeolite (such as alumina, ceria, zirconia, titania. . .) in combination w/ a PGM (which may be Pt and/or Pd): please also see col. 57-62 and also col. 7 lns. 28-30) wherein the PGM may be present in amounts that are greater than 10 g/ft3 
	The difference between the Applicants’ claims and this U. S. Pat. 8,329,127 B2 is that at least the Applicants’ independent claims also call for the absence of platinum in the catalyst.
	Col. 7 lns. 28-29 in U. S. Pat. 8,329,127 B2 mentions that the PGM may be Pt and/or Pd.  Col. 7 lns. 30-32 in this U. S. Pat. 8,329,127 B2 also sets forth that Pd promotes exothermic reactions, while Pt tends to generate NOx from the ammonia.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified to process, catalyst and system described in this U. S. Pat. 8,329,127 B2 by preferentially choosing palladium as the PGM component for the catalyst (rather than platinum), in the manner set forth in at least the Applicants’ independent claims, because of the taught and expected advantage of the palladium to promote the exothermic reaction (consistent w/ the Applicants’ urged advantages for their invention discussed on pg. 151 lns. 13-16; pg. 154 lns. 23-27 and lns. 34-37 in the Applicants’ specification) while avoiding the unwanted conversion of the ammonia reducing agent into NOx, as fairly suggested in col. 7 lns. 28-32 in this U. S. Pat. 8,329,127 B2.

s 1-8 and 10-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 8,329,127 B2, as applied to the Applicants’ claims 1, 5-8, 10-20, 22, and 23, and further in view of U. S. 2016/0045868 A1.
	It is submitted that the Applicants’ claims 1, 5-8, 10-20, 22 and 23 are obvious from U. S. Pat. 8,329,127 B2, for the reasons provided in the previous rejection.
	The difference between the Applicants’ claims and this U. S. Pat. 8,329,127 B2 is that the Applicants’ dependent claims 2-4 and also 21 also call for the presence of a mixed metal oxide (which may be a combination of vanadium and titanium) and/or the presence of vanadium in the catalyst (and at least these particular features are not taught or suggested in this U. S. Pat. 8,329,127 B2).
	Paragraph numbers 43 and 44 in this US 2016/0045868 A1 describe the provision of a catalytic component that may also include vanadium and titanium in a SCR-type catalytic device, which is characterized by the advantage of being able to minimize N2O formation during the denitration reaction over a relatively broad temperature range of 150 to 700 oC (please also note paragraph number 86 in this US 2016/0045868 A1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the process, catalyst and system described in this U. S. Pat. 8,329,127 B2 by preferentially including the vanadium/titanium catalytic component discussed in at least paragraph numbers 43 and 44 in this US 2016/0045868 A1 into the catalyst composition described in this U. S. Pat. 8,329,127 B2, in the manner embraced in the scope of at least the Applicants’ dependent claims 2-4 and 21, because of the expected advantages of the resulting catalyst system to effectively abate NOx over the relatively broader temperature range of 150 to 700 oC while avoiding the formation of unwanted N2O, as fairly suggested in paragraph number 86 in this US 2016/0045868 A1.

Allowable Subject Matter


References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
EP 2 483 537 B1; U. S. Pat. 8,148,295 B2; US 2008/0247929 A1; US 2011/0250114 A1; US 2012/0230899 A1; and US 2020/0088080 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736